Citation Nr: 0710537	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
rating in excess of 10 percent for a chronic headache 
disorder.  

On July 10, 2006, the veteran appeared at the Fort Harrison, 
Montana RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the videoconference hearing is of 
record.  


FINDING OF FACT

The veteran's headaches are not manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.124a, Diagnostic Code 8100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in December 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Additional letters were issued in 
September 2004 and June 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an increased rating for a 
chronic headache disorder, given that he has been provided 
all the criteria necessary for a higher disability rating, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

Service connection for a chronic headache disorder was 
granted in a rating action of September 2000; a 0 percent 
rating was assigned, effective November 30, 1994.  

Received in July 2001 were VA progress notes, dated from 
February 1999 through July 2001, reflecting ongoing clinical 
evaluation for a chronic headache disorder.  During a 
clinical visit in October 2000, it was noted that the veteran 
presented with complaints of severe headaches; he stated that 
the headaches "just pound on my head, and hurts to the point 
where I have taken 5-6 Advil, or 300mg at 1x to relieve the 
pain."  The veteran indicated that Imitrex seemed to work 
when he used it before, and he now needed some help.  He also 
inquired about vision problems; however, he stated that prior 
check at FH said his eyes were ok.  The examiner noted that 
the veteran had chronic headaches.  Subsequently received in 
March 2002 were additional VA progress notes, dated from 
October 2000 to February 2002.  The veteran was seen in 
January 2002; at that time, he reported having headaches on a 
daily basis; he stated that he gets pounding headaches 
unilateral, almost daily.  The assessment was daily 
headaches, probably with an element of rebound headache 
because of his frequent Imitrex and Fioricet use.  During an 
ophthalmological consultation in January 2002, the veteran 
stated that his vision had worsened.  Following an 
evaluation, the assessment included presurgical cataract OU, 
refractive error, and migraine.  

The veteran was afforded a neurological consultation in 
February 2002 for evaluation of ongoing chronic headaches.  
The veteran indicated that his headaches had progressively 
worsened and have become daily.  He described the headaches 
as very pounding in nature and can become quite severe.  The 
veteran indicated that he can wake up with them or they can 
occur during the day.  The veteran indicated that he 
sometimes becomes light sensitive; at home, he occasionally 
turns off all the light and rest.  He reported some 
phonophobia.  He denied any nausea, vomiting or associated 
symptoms with them.  No definite triggers were reported.  The 
veteran stated that some of the medication will sometimes 
help.  The veteran noted that Imitrex with help for about two 
hours.  He also noted that the headaches have been better 
over the last month; he was not taking any over-the-counter 
medications.  The veteran related that CT scan of the head, 
performed in December 1999, was unremarkable.  He was awake, 
alert, and oriented.  Pupils were equal and reactive to 
light.  He did not appear to have light sensitivity, although 
at times during the examination, he did put on sunglasses.  
The veteran's gait and balance appeared to be intact.  The 
pertinent diagnosis was chronic headaches.  The examiner 
noted that the headaches sounded like mixed headaches; he 
stated that there was a migrainous component, but there were 
certainly other components such as tension, cervicogenic, 
stress related, and analgesic rebound.  

By a rating action in March 2002, the RO increased the 
evaluation for the veteran's chronic headache disorder from 0 
percent to 10 percent, effective October 18, 2000.  

Received in October 2002 were private treatment reports from 
various clinics, dated from March 2000 through August 2001, 
which show that the veteran received ongoing clinical 
evaluation for complaints of headaches.  The veteran was seen 
at the Billing clinic in September 2000, at which time he 
described acute headaches that come on abruptly over the 
front part of his head and caused him to either lie down and 
take it easy or rest; it was noted that if medications such 
as Imitrex or Excedrin Migraine don't work, he then goes to 
the emergency room.  The examiner stated that it sounded like 
the veteran had some episodic migraines; he gave the veteran 
a prescription for Midrin to take at first onset.  The 
veteran was seen for a follow up evaluation on June 22, 2001.  
It was noted that the veteran had been using Imitrex; 
however, at times he will use Motrin and Aleve.  The 
assessment was migraine headaches.  On August 28, 2001, the 
veteran was seen at an emergency room for complaints of 
headaches; he noted that light bothered his eyes.  The 
clinical impression was headache.  

On the occasion of a VA examination in December 2002, the 
veteran reported daily headaches; he stated that the pain 
starts at the forehead region and radiates to the nasal area.  
The veteran indicated that the headaches last from 45 minutes 
to 3-4 hours.  He reported some photophobia, as a result of 
which he occasionally wears sunglasses.  The veteran 
indicated that he starts to see lights after he had the 
headaches for awhile.  The veteran reported occasional nausea 
which he attributes to caffeine.  He reported worse headaches 
during the months of September and October.  The veteran 
indicated that while he was uncomfortable, he was able to 
function during the headaches.  He noted that the headaches 
increase with stress and foods.  The veteran reported taking 
Imitrex; however, he noted that 12 hours after taking the 
last Imitrex pill, the headache returns with full vengeance.  
The veteran indicated that his eyes were examined and he was 
prescribed new glasses; however, this had not affected the 
headaches.  A CT scan of the brain, performed in November 
2002, was normal.  The impression was subjective complaints 
of migraine headaches occurring on a daily basis; current 
medications are helpful.  Daily headache may be rebound 
headache from his medications.  He is able to function during 
the headaches.  Neurological examination was unremarkable.  

Submitted in support of the claim were VA progress notes, 
dated from December 2002 to April 2004.  Among these records 
is the report of a VA examination, conducted in December 
2003, at which time the veteran indicated that his migraines 
had increased in intensity over the course of the year.  He 
described daily headaches lasting anywhere from 45 minutes to 
8-10 hours, and he rated that headaches as a 7 on a scale 
from 1 to 10.  The veteran noted that he is sometimes 
awakened by the headaches.  The veteran described the 
headaches as frontal though he may experience them in the 
back of his head and neck.  He noted that the headaches have 
a sudden onset "like an explosion is going off inside my 
head." He denied any auras or nausea, but he did report mild 
phonophobia for which he wore shaded glasses.  It was noted 
that the veteran could not identify consistent precipitating 
or aggravating factors though sometimes certain food will 
cause them to worsen.  He noted that the pain was relieved 
with pain medication, such as Darvocet, Ativan, and/or 
Zolmatriptan.  The veteran was advised that, if a migraine 
developed while he was away from home, he had to stop 
whatever he may be doing and rest until the headache passes; 
however, if he is home, he should lie down.  The assessment 
was subjective complaints of daily headaches with increased 
intensity over the past year.  When seen in April 2004, it 
was noted that the veteran complained of chronic headaches 
and stomach pain which seemed to be related to the headaches.  
It was further noted that he had had anesthetic injection in 
the occipital region; he stated that the injections had not 
been much help but Tegretol may be helping.  The assessment 
was chronic headaches; it was noted that the veteran seemed 
to get fairly good relief from Ibuprofen and Tylenol.  

Of record is a medical statement from Dr. Vernon J., a member 
of the Deering Clinic, dated in May 2004, indicating that the 
veteran has been a patient of the clinic since 1993; he noted 
that the veteran has always complained of headaches for which 
he has been seen by multiple providers at the clinic.  Dr. J. 
noted that the veteran reported headaches occurring multiple 
times per week, lasting anywhere from 45 minutes up to ten 
hours.  The veteran described the headaches as throbbing and 
severe to the point that he is unable to sustain routine 
activities required for gainful employment.  Dr. J. related 
that attempts to control his headaches and pain consisted of 
tricycle antidepressants, Imitrex, beta blockade, Tegretol, 
and trigger point injections at the occipital notches.  Dr. 
J. noted that it did appear on examination that the veteran 
has had pain in the occipital notches consistent with 
occipital neuralgia as a component contributing to his 
headaches.  Dr. J. noted that while they have tried multiple 
things to try and help the veteran in the past, they haven't 
had much success.  

Received in November 2004 were private treatment reports, 
dated from February 2004 to November 2004, reflecting ongoing 
treatment for chronic headaches.  The veteran was seen on 
March 10, 2004 for occipital neuralgia injections.  He 
described his headaches as stabbing and pounding that last 
from 15 to 30 minutes, with several episodes of stabbing and 
pounding that start from the front of his head and go all the 
way to the back.  When seen on July 2, 2004, the veteran 
reported having a severe headache the previous day as well as 
a week ago.  The assessment was chronic headache disorder.  
In November 2004, the veteran reported having 5 to 7 
headaches per week; he stated that the headaches are of an 
unidentifiable pattern and that they come and go.  He noted 
that the headaches are sometimes relieved by eating Chinese 
food.  The veteran noted that the headaches have not gotten 
any worse recently.  

Of record are VA progress notes, dated from April 2004 to 
March 2005, reflecting ongoing evaluation for chronic 
headache.  During a clinical visit in April 2004, it was 
noted that the veteran seems to get fairly good relief from 
Ibuprofen and Tylenol.  The veteran was seen for a follow up 
evaluation in November 2004, at which time it was noted that 
he was having a bad episode of headaches today that started a 
few days ago.  He took some Tylenol and Carbamezepine which 
has helped quite a bit; he has some nausea but no emesis.  
The assessment was chronic headache.  The veteran was seen in 
February 2005 with complaints that his headaches were severe; 
he noted that they were worse when it was cloudy.  The 
veteran noted that both Tegretol and Zomig helped his 
headaches but he doesn't take them on a regular basis.  The 
assessment was chronic headaches, patient noncompliant with 
medications in the past in large part due to his mental 
illness; he complained of terrible headaches but in the same 
breath stated that his medications work to relieve his pain.  

The veteran was afforded a VA examination in May 2005.  He 
denied a typical pattern to his headaches other than they 
typically occur in the morning hours.  The onset of the 
headaches may be gradual or abrupt; he noted that they may 
last anywhere from 45 minutes to over a week.  The veteran 
related that the headaches may occur on the top of his head 
or behind his eyes or they may bounce around all over the 
place and feel like explosions going off all around him or 
like something/someone pounding him into the ground.  The 
veteran also noted that the headaches were sometimes 
preceeded by "blinking lights" lasting a few seconds and 
his hands felt like he was holding something fuzzy.  He 
denied any photophobia, phonophobia, nausea or vomiting.  He 
noted increased frequency of headaches during cloudy days or 
sometimes with eating certain foods.  It was noted that the 
veteran treats his headaches with 800mg ibuprofen along with 
1125mg acetaminophen about 3 days a week.  He noted moderate 
pain relief but experiences some GI distress with the 
medication.  Following the evaluation, the assessment was 
chronic headaches with no identifiable pattern with 
pattern/assessment complicated by his psychiatric disorder.  
The examiner also noted that the headaches were characterized 
as chronic migraine headaches, likely with other features 
including cervicogenic, stress-related, and analgesic 
rebounding.  

Additional VA progress notes, dated from May 2005 through 
March 2006, show that the veteran continued to receive 
clinical evaluation and treatment for chronic headaches.  The 
veteran was seen in June 2005 for a follow up evaluation for 
ongoing headaches.  The examiner noted that the veteran 
indicated that his headaches are tolerable if he takes his 
medications.  

At his personal hearing in July 2006, the veteran testified 
that he gets headaches that last anywhere from 45 minutes to 
two weeks; he described the headaches as a throbbing in the 
front of his head.  The veteran indicated that the headaches 
caused some sensitivity to light.  The veteran denied any 
nausea or vomiting.  The veteran related that the headaches 
feel like a bomb going off in the distance.  He noted that 
the headaches may continue for 3 to 4 hours, and then 
everything goes black.  The veteran testified that he 
sometimes has to rest until the headaches pass.  He noted 
that he was currently taking Carbamezipine.  The veteran 
maintained that his headaches have caused economic stress and 
disadvantage.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although rating 
personnel are directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's chronic headaches are currently evaluated as 10 
percent under VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.124a, Diagnostic Code (Code) 8100.  Under these 
criteria, characteristic prostrating attacks averaging one in 
two months over the last several months are to be evaluated 
as 10 percent disabling.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks which produce severe economic 
inadaptability.  The rating schedule does not provide for 
higher than a 50 percent evaluation for headaches.  

The veteran essentially maintains that he should receive a 
higher evaluation for his headaches based on their frequency.  
However, the criteria at Code 8100 require not just frequent 
attacks, but that these attacks be "prostrating."  
Consequently, while the veteran may have headaches on a 
frequent basis, the evidence is against a finding that the 
attacks are characteristic prostrating attacks.  After 
reviewing the totality of the evidence, the Board concludes 
that the headaches do not result in prostrating attacks.  
Although the veteran seems to report frequent headaches, his 
descriptions do not appear to show characteristic prostrating 
attacks averaging one per month over the last several months.  
Significantly, during the most recent VA examination in May 
2005, the veteran reported that the headaches felt like 
explosions going off all around him or like someone pounding 
him into the ground; however, he denied any photophobia, 
phonophobia, nausea or vomiting.  

Significantly, the treatment records show that the veteran is 
seen for chronic headaches; he has tried several medications 
in an attempt to obtain relief from the headaches.  During a 
clinical visit in April 2004, it was noted that the veteran 
seems to get fairly good relief from Ibuprofen and Tylenol.  
In February 2005, the examiner reported an assessment of 
chronic headaches, patient noncompliant with medications in 
the past in large part due to his mental illness; he 
complained of terrible headaches but in the same breath 
stated that his medications work to relieve his pain.  And, 
in May 2005, he indicated that he usually sits and watches TV 
during a headache and denied photophobia, phonophobia, nausea 
or vomiting.  Consequently, while the record reflects 
occasional severe headaches, the clinical findings do not 
show that his headaches are prostrating.  Overall, the 
disability picture presented does not approximate criteria 
such as characteristic prostrating attacks occurring on an 
average of once a month over the last several months, as 
required for a higher compensable rating under Diagnostic 
Code 8100.  In view of the above, the Board must conclude 
that the preponderance of the evidence is against a finding 
that the criteria for a rating in excess of 10 percent have 
been met.  

The Board has also considered the veteran's lay statements 
during the appeal and find that he is not a consistent 
historian.  At times, he has reported that the headaches last 
two weeks or one week; at other times, he has reported 
headaches lasting 10 hours or 3 to 4 hours.  The Board also 
notes that in May 2005, the veteran complained of headaches 
that were so bad that he had to spend days incapacitated at 
home in bed.  The Board also finds that the veteran is an 
inconsistent historian and that his lay statements are not of 
significant probative weight to support an increased 
evaluation.  In essence, inconsistent lay statements, 
including testimony, are of little probative value.  

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b) (1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met.  


ORDER

Entitlement to a rating in excess of 10 percent for a chronic 
headache disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


